FILED
                                                                       MARCH 20, 2018
                                                                 In the Office of the Clerk of Court
                                                                WA State Court of Appeals, Division III




             IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                DIVISION THREE

 VERONICA RIVERA,                              )
                                               )         No. 35094-1-III
                      Respondent,              )
                                               )
        V.                                     )
                                               )
 ALBERTO SANCHEZ,                              )         UNPUBLISHED OPINION
                                               )
                      Appellant.               )

        KORSMO, J. - Alberto Sanchez appeals from a domestic violence protection order

· entered against him in favor of Veronica Rivera, a distant cousin of his. Concluding that

 Ms. Rivera did not establish that there was a "blood" relationship between the two of

 them because she did not establish their common ancestor, we reverse.

                                           FACTS

        Ms. Rivera filed a petition for a domestic violence order for protection in the

 Yakima County Superior Court against Alberto Sanchez, a man she called "uncle." Mr.

 Sanchez had lent her money in the past and was seeking repayment. She alleged that he

 threatened her and her children.

        The matter proceeded to hearing with Ms. Rivera representing herself and Mr.

 Sanchez being represented by counsel. Since the parties had never lived together and
No. 35094-1-111
Rivera v. Sanchez


were not closely related, counsel challenged whether the domestic violence order was the

correct method of proceeding. Concluding that any type of blood relationship qualified,

the trial court asked Ms. Rivera to explain her relationship to Mr. Sanchez. Speaking

through an interpreter, she replied: "My father says that he is a son of a first cousin of my

father's mother." Report of Proceedings (RP) at 11. When asked by the court about the

existence of a blood relationship, Mr. Sanchez indicated that he was not sure if they were

related, but agreed that it was "possibly, yes." Id.

       The trial court found that a blood relationship existed and issued a one-year

protection order. Mr. Sanchez timely appealed to this court. Ms. Rivera did not file a

brief or otherwise participate in this appeal. A panel considered the matter without

argument.

                                        ANALYSIS

       The sole issue I we address is whether Ms. Rivera established that a blood

relationship existed between herself and Mr. Sanchez. Although we agree with the trial

court that any amount of a blood relationship satisfies the statute, we disagree whether

Ms. Rivera proved the existence of a blood relationship. Accordingly, we reverse.




       1
       In light of our disposition, we need not reach Mr. Sanchez's claim that the
manner in which the hearing was conducted violated his due process rights.

                                              2
No. 35094-1-III
Rivera v. Sanchez


       Ms. Rivera sought protection under RCW 26.50.030,the domestic violence

protection order statute. A protection order can issue due to instances of domestic

violence involving people who are "family or household members." RCW 26.50.010(3).

In turn,the phrase "family or household members" is defined,in relevant part:

      "Family or household members" means spouses,domestic partners, former
      spouses,former domestic partners,persons who have a child in common
      regardless of whether they have been married or have lived together at any
      time,adult persons related by blood or marriage.

RCW 26.50.010(6) (emphasis added).

       This case turns on the meaning of the italicized phrase. In dealing with matters of

statutory construction,the goal of an appellate court "is to discern and implement"

legislative intent. Lowy v. PeaceHealth, 174 Wn.2d 769,779,280 P.3d 1078 (2012). We

engage in de novo review. State v. Bradshaw, 152 Wn.2d 528,531,98 P.3d 1190 (2004).

A court begins its inquiry into determination of intent by looking at the plain meaning of

the statute as expressed through the words themselves. Tesoro Ref & Mktg. Co. v. Dep 't

ofRevenue, 164 Wn.2d 310,317,190 P.3d 28 (2008). If the statute's meaning is plain on

its face,the court applies the plain meaning. State v. Armendariz, 160 Wn.2d 106,110,

156 P.3d 201 (2007).




                                            3
No. 35094-1-111
Rivera v. Sanchez


       Here, the phrase "related by blood" has not been defined by the legislature. 2 This

archaic3 language has been accorded some meaning by case law in the inheritance and

insurance law arenas.4 E.g., In re Adoption ofB.T, 150 Wash. 2d 409, 419-420, 78 P.3d
634 (2003) (grandmother a blood relative); In re Matter ofEstate ofLittle, 106 Wash. 2d
269, 271, 721 P.2d 950 (1986) (court refers to "paternal half blood relatives" as the

decedent's nephew, grandniece, and great grandniece); In re Estate ofSoderstran, 35
Wash. 2d 448, 450-451, 213 P.2d 949 (1950) ("Apparently, he had no blood relatives more

nearly related than nephews and nieces."); Thi/man v. Thi/man, 30 Wash. 2d 743, 764, 193
P.2d 674 (1948) (blood relatives include son and granddaughter); Foster v. Brady, 198
Wash. 13, 86 P.2d 760 (1939) (a half-sister is a blood relative). More commonly,

discussion turns on the meaning of the word "relative." E.g., Bank of California, NA v.

Turner, 193 Wash. 270, 272, 74 P.2d 987 (1938) ("The word 'relatives' has two

meanings: (1) an enlarged meaning which includes all persons who are related in any

way, by consanguinity or affinity, lineal and collateral relatives; (2) a restricted meaning




       2
          The concept of blood relationship is touched on in the prohibited marriage
statute, RCW 26.04.020 (treating half blood relatives the same as whole blood), and in an
intestate distribution statute, RCW 11.04.035, without being defined in either instance.
        3 Although the language is less precise and less meaningful when describing

genetic relationships, the fluidity of the phrase maintains utility when "half-blood
relationships" and adoptions are factored into the family line.
        4
          Black's Law Dictionary defines "blood relative" as "Someone who shares an
ancestor with another." BLACK'S LAW DICTIONARY 1480 (10th ed. 2014).

                                             4
No. 35094-1-111
Rivera v. Sanchez


which is confined to such relatives as are heirs,under the law of succession.") (quoting In

re Bernheim 's Estate, 82 Mont. 198,266 Pac. 378 (1928)).

          Mr. Sanchez urges this court to limit the concept of blood relations to those

individuals that constitute an immediate family,perhaps to the extent of sharing common

grandparents such as the intestacy and prohibited marriage statutes. However, the

domestic violence statute contains no such limiting language and, given the broad

purpose of controlling domestic violence in all kinds of family settings,it is not

appropriate to read a limitation into the law. We agree with the trial court that blood

relationship means any relationship by blood.

       Our agreement with the trial court concerning the reach of the statute,however,

does not mean that we agree that Ms. Rivera established the existence of a blood

relationship. She asserts that Mr. Sanchez is her father's mother's first cousin's son.

Being the son of a first cousin of Ms. Rivera's paternal grandmother could make Mr.

Sanchez a second cousin,once removed,of Ms. Rivera. 5 MARK REUTLINGER &

WILLIAM C. OLTMAN,WASHINGTON LAW OF WILLS AND INTESTATE SUCCESSION 9

(1985). However,that relationship does not necessarily follow from the existence of the




      5
        Second cousins share only 3.125 percent of their genetic material, while third
cousins share less than 1 percent. Natalie Ram,DNA by the Entirety, 115 COLUM. LAw
REV. 873,901-902 (2015). Second cousins once removed fall in between those two
levels.

                                             5
No. 35094-1-III
Rivera v. Sanchez


cousin relationship because that relationship did not have to come from a grandmother's

relative within the same family line.

       The problem arises from Ms. Rivera's failure to identify the ancestor she

supposedly has in common with Mr. Sanchez. Assuming they are related, there are two

potential sources for a second cousin once removed relationship. The relationship

between Rivera and Sanchez could trace back to her great-grandparents, or it could trace

back to her great-great-grandparents. Id. For instance, Ms. Rivera's great-grandparents

could be the grandparents of Mr. Sanchez. Or, her great-great-grandparents could be his

great-grandparents. In either instance, the two are descended from common parents and

can be categorized as blood relations.

       However, when multiple half-blood relationships or marriage are factored into the

equation, the common ancestry can vanish. For instance, if Ms. Rivera's grandmother's

grandparents both had been married twice and her father was the only child of their

marriage to each other, her grandfather's children (her aunts and uncles) by his two wives

would be half-siblings. Similarly, other children of her grandmother by a different father

also would be half-siblings of her aunts and uncles. However, the half-siblings through

her grandmother would have no relationship to the half-siblings through her grandfather.

The descendants of those relationships would all be cousins to Ms. Rivera's grandmother,




                                            6
No. 35094-1-III
Rivera v. Sanchez


but the cousins descended from the stepsiblings on her grandmother's side would not be

related to her cousins on her grandfather's side. Meire significantly, any stepsiblings of

the grandmother's father's relatives would have no blood relationship to her father or to

her, yet their children still would be the grandmother's first cousins.

       It is therefore possible that Ms. Rivera's grandmother was not related by blood to

her first cousin, Mr. Sanchez's parents. Although our dissenting colleague contends that

it was within the scope of the trial judge's authority to infer a family relationship from the

brief facts put before the court, we believe the better rule is to require that a petitioner

identify the common ancestor in accordance with the dictionary definition of "blood

relation." Domestic violence orders impose significant restrictions and potential

collateral consequences on the restrained party. It is not too much to ask that the

domestic relationship between the parties be established rather than speculated about,

particularly, as here, where the potential blood relationship is so tenuous.

       This approach does not place significant barriers before Ms. Rivera. There is at

least one other statute that would have been easier for Ms. Rivera to use in this

circumstance. E.g., chapter 10.14 RCW (anti-harassment order for protection). Having

chosen to proceed under chapter 26.50 RCW due solely to a possible distant family

relationship, it became her burden to prove that relationship. That she has not done here.




                                               7
No. 35094-1-111
Rivera v. Sanchez


      Reversed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



WE CONCUR:


   ??�w?J,�·
      Siddoway, J.




                                           8
                                      No. 35094-1-III

       LAWRENCE-BERREY, A.CJ. (dissenting)- I agree with the majority that the

burden was on Veronica Rivera to identify a common blood ancestor. I also agree with

the majority that Ms. Rivera identified an ancestor who was as likely as not,or 50/50,a

common blood ancestor of hers and Alberto Sanchez's.

       Here,the trial court found that the parties had a common blood ancestor. We

review a trial court's findings for substantial evidence. Blackburn v. Dep 't ofSoc. &

Health Servs., 186 Wn.2d 250,256,375 P.3d 1076 (2016). "Substantial evidence" means

evidence that is sufficient to persuade a rational, fair-minded person of the truth of the

finding. Id. When the facts are in equipoise,as they are here, we must affirm. For this

reason,I dissent.